In an action to recover damages predicated upon a fraudulent mortgage, plaintiffs appeal from an order of the Supreme Court, Queens County, dated March 15, 1976, which granted defendant’s motion to strike the first four causes of action in the complaint, on the ground of collateral estoppel. Order affirmed, with $50 costs and disbursements. It appears that appellants’ sole argument is based upon a five-month delay between the date of the court’s decision and the execution and entry of an order thereon. We believe that it was within the discretion of Special Term to permit the delayed entry of the order, particularly where the sole prejudice arising from the delay affected only the respondent. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.